SCHWARTZ, Chief Judge.
The appellant seeks review of an adverse final declaratory judgment entered in 1997. We do not reach the merits because the record shows that a similar order of 1991, which entirely disposed of all pending issues and specifically provided that “[sjummary [¡judgment is hereby entered as stated above,” was itself a final judgment from which a timely appeal was required, but was not taken.1 See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974); Del Castillo v. Ralor Pharmacy, Inc., 512 So.2d 315 (Fla. 3d DCA 1987). Accordingly, the trial court did not have jurisdiction over the cause so as to permit the entry of the judgment purportedly under review. It is therefore vacated and the appeal is dismissed.

. The fact that the 1991 order was titled "Order Granting in Part Petition of City of Key West’s Motion for Summary Judgment and Denying Respondent Webster's Motion for Summary Judgment” makes no difference. See Del Castillo, 512 So.2d at 315; Dick v. State, 153 So.2d 844 (Fla. 2d DCA 1963).